DETAILED ACTION

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (07/29/2021) has been entered.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Acknowledgements

3.	The Examiner undersigned would like to thank Atty. V. Sathe (Reg. No. 55. 5952) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, Claims (1, 3 -7 and 9 -14, 16 -20) remain pending on this application, of which claims (1, 14, 19, 20) remain the four (4) parallel running independent claims on record, being amended. Claims (2, 8 and 15) were cancelled. 

3.3.	The Information Disclosure Statement (IDS) that was/were submitted on (11/23/2021, 08/20/2021, 07/29/2021) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, and for the following reasons:

4.1.	Examiner considers that the combined PA on record, in details teaches all the previous and the newly amended set of features incorporated into the (4) parallel running independent claims, that for the most part were very well-known and way before the invention was filed. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.1.	Applicant argues a failure to disclose […wherein the location of the current visual media is at a boundary of the picture (i.e. block, slice or tile)” having support in the prev. cancelled Claim 2 and specs; 0092]; the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, the combined PA on record in details discloses symmetric, asymmetric partition techniques, and/or combination thereof (including, binary tree (BT) partitioning, or ternary tree (TT) partitioning, quad tree (QT) partitioning and (EQT) partitioning techniques, emphasis added).  
In this regard Park specifically teaches similar block split criteria, (i.e. wherein a block being - CTU, slice or tile; [Park; 0173]), signaled by the partition-index, in accordance with the codec standard; [Park; 0044; 0162]. 

5.2.	With respect to the newly mapped feature/limitation, new rationale and motivation applied (if applied), please refer to the rejection section (6) below.

5.2.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure.
_ See [Kemco Sales v. Control Papers Co. 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] …identical function specified in the claim in substantially the same way.

35 USC § 103 rejection

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1, 3 -7 and 9 -14, and 16 -20) are rejected under 35 U.S.C. 103 as being unpatentable over Lee; et al. (WO 2018/008805; (translation provided) hereafter “Lee”) in view of Park; et al (US 2018/0139453; hereafter “Park”). 

Claim 1. (Currently Amended) Lee discloses the invention substantially as claimed - A method of processing video data, comprising: (e.g. codec technique (i.e. see encoder Fig. 1 and decoder Fig. 2 respectively), capable of processing the incoming target block, effectible using plurality of partition types (i.e. symmetric/asymmetric split), for better codec efficiency in the process, [Lee; 19-23]). 
Lee specifically teaches - making a determination, during a conversion between a current visual media block of a plurality of visual media blocks of a visual media and a bitstream of the visual media, (e.g. see conversion (and partition determination) of the current block into CU/PU/TU bitstream, [Lee; 14, 54]);
that a quad tree (QT) partitioning process is not applied to the current visual media block; (e.g. see determine whether QT partitioning as shown in Figs. (4 -10) is applied [Lee; 10] or not applied [Lee; 14]); 
determining, based on the determination and one or more conditions, (e.g. see determination based on conditions (i.e. size/shape/mode/cost), that EQT partitioning is applied or not; Fig. 11; [Lee; 54; 208]) whether one or more fields for an extended quad tree (EQT) partitioning process is included in the bitstream, (e.g. see CU/PU/TU and associated partition index/syntax, [Lee; 208]) wherein when the EQT partitioning process is determined to be used for the current visual media block, (e.g. see four block partition in Fig. 11 (a); [Lee; 176, 196, 208]);  
and wherein the EQT partitioning process splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block; (e.g. see analogous partition type in Fig. 11; [Lee; 176, 196, 208]); 
and performing, based on the four sub-blocks and the EQT partitioning process, the conversion; (e.g. see analogous partition type in Fig. 11; [Lee; 176, 196, 208]); 
wherein the one or more conditions comprise at least one of a size of the current visual media block, a location of the current visual media block or a picture type of a picture comprising the current visual media block, (e.g. the CU/PU/TU process may be executed for different size/shape/forms, etc; [Lee; 57]); 
wherein the location of the current visual media block is at a boundary of the picture; (e.g. see location of the “basic block” and boundaries, determined and signaled by the partitioning index/syntax; [Lee; 14; 104]). 
Even when Lee discloses the combined use of symmetric/asymmetric split during partitioning and coding in at least Figs. (11, 16 and 17) [Lee; 196, 208], it is note however that Lee briefly teaches the EQT additional split of - sub-blocks, dimensionally different from half of a width of the current visual media block times half of a height of the current block – as recites in the claim.
For the purpose of further clarification and in the same field of endeavor, Park; et al. teaches (a similar architecture and process technique, for efficiently codec video data, similarly using symmetric and/or asymmetric split methodologies; [Summary].)
Park further teaches at least one sub-block split based on at least one of the EQT partitioning, quad tree (QT) partitioning, binary tree (BT) partitioning, or ternary tree (TT) partitioning process, as described in at least Figs (7 -8), [Park; 0113 -0119], based on the block location criteria (being a CTU, slice, tile; [Park; 0173]), signaled by the partition-index in accordance with the codec standard; [Park; 0044; 0162]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the codec implementation of Lee with the partitioning technique of Park, in order to provide (e.g. improving coding efficiency, according to block/slice signaled conditions/texture (i.e. size/type/mode prediction, etc), [Park; Summary; 0045]).

Claim 3. (Original) Lee/Park discloses - The method of claim 1, wherein when the one or more conditions are not satisfied, there is no need to signal the one or more fields which indicate a usage of the EQT partitioning process. (Same rationale and motivation applies as given to Claim1 above.) 

Claim 4. (Original) Lee/Park discloses - The method of claim 1, wherein the EQT partitioning process is not applied to the current visual media block when the one or more fields for the EQT partitioning process is not signaled. (The same rationale and motivation applies as given to Claim1 above.) 

Claim 5. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the one or more fields are selectively included in the bitstream when the EQT partitioning process is determined to be used for the current visual media block. (The same rationale and motivation applies as given to Claim1 above.)    

Claim 6. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the one or more fields and a decoding process designed for the QT partitioning process or a binary tree (BT) partitioning process is utilized for the EQT partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks, and wherein the BT partitioning process splits a visual media block into two equally sized sub-blocks; (e.g. see Figs (7 -8, 12) for similar split types, [Park; 0112 -0119; 0153 -0158]; same motivation applies herein).  

Claim 7. (Previously Presented) Lee/Park discloses - The method of claim 1, further comprising: splitting, based on a first partitioning method, the current visual media block into multiple sub-blocks; and splitting, based on a second partitioning method, at least one of the multiple sub-blocks, wherein the first partitioning process is the EQT partitioning process, and the second partitioning process splits the current visual media block into more than four sub-blocks, or the second partitioning process is the QT partitioning process, and wherein at least one combination of the first partitioning method and the second partitioning method is disallowed; and wherein the QT partitioning process splits a visual media block into four equally sized sub- blocks; (e.g. see Figs (7 -8, 12) for similar partition types, [Park; 0112 -0119; 0153 -0158]; the same motivation applies herein).

Claim 9. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the EQT partitioning process replaces an existing partitioning process that includes a binary tree (BT) partitioning process, a ternary tree (TT) partitioning process or the QT partitioning process, wherein the BT partitioning process splits a visual media block into two equally sized sub-blocks, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks, and wherein the TT partitioning process splits a visual media block into three sub-blocks; (e.g. see Figs (7 -8, 12) for similar partition types, [Park; 0112 -0119; 0153 -0158]; the same motivation applies herein).

Claim 10. (Original) Lee/Park discloses - The method of claim 1, wherein the current visual media block comprises a video block. (The same rationale and motivation applies as given to Claim1 above.)     

Claim 11. (Original) Lee/Park discloses - The method of claim 1, wherein the current visual media block comprises a single image block. (The same rationale and motivation applies as given to Claim1 above.)      

Claim 12. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the conversion comprises decoding the current visual media block from the bitstream. (The same rationale and motivation applies as given to Claim1 above.)  

Claim 13. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the conversion comprises encoding the current visual media block into the bitstream. (The same rationale and motivation applies as given to Claim1 above.)   

Claim 14. (Currently Amended) Lee/Park discloses - An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: 
make a determination, during a conversion between a current visual media block of a plurality of visual media blocks of a visual media and a bitstream of the visual media, that a quad tree (QT) partitioning process is not applied to the current visual media block;
determine , based on the determination and one or more conditions, whether one or more fields for an extended quad tree (EQT) partitioning process is included in the bitstream, wherein when the EQT partitioning process is determined to be used for the current visual media block, and 
wherein the EQT partitioning process splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block; and perform, based on the four sub-blocks and the EQT partitioning process, the conversion;
wherein the one or more conditions comprise at least one of a size of the current visual media block, a location of the current visual media block or a picture type of a picture comprising the current visual media block, wherein the location of the current visual media block is at a boundary of the picture. (Current lists all the same elements as recite in Claim 1 above, but in “apparatus form” rather than “method form”, and is/are therefore on the same premise.) 

Claim 16. (Original) Lee/Park discloses - The apparatus of claim 14, wherein when the one or more conditions are not satisfied, there is no need to signal the one or more fields which indicates a usage of the EQT partitioning process. (The same rationale and motivation applies as given to Claims (1 and 3) above.)   

Claim 17. (Original) Lee/Park discloses - The apparatus of claim 14, wherein the EQT partitioning process is not applied to the current visual media block when the one or more fields for the EQT partitioning process is not signaled. (The same rationale and motivation applies as given to Claims (1 and 4) above.)        

Claim 18. (Previously Presented) Lee/Park discloses - The apparatus of claim 14, wherein the one or more fields and a decoding process designed for the QT partitioning process or a binary tree (BT) partitioning process is utilized for the EQT partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks, and wherein the BT partitioning process splits a visual media block into two equally sized sub-blocks. (The same rationale and motivation applies as given to Claims (1 and 6) above.)         

Claim 19. (Currently Amended) Lee/Park discloses - A non-transitory computer-readable storage medium storing instructions that cause a processor to:
make a determination, during a conversion between a current visual media block of a plurality of visual media blocks of a visual media and a bitstream of the visual media, that a quad tree (QT) partitioning process is not applied to the current visual media block; 
determine, based on the determination and one or more conditions, whether one or more fields for an extended quad tree (EQT) partitioning process is included in the bitstream, wherein when the EQT partitioning process is determined to be used for the current visual media block, and wherein the EQT partitioning process splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block; and perform, based on the four sub-blocks and the EQT partitioning process, the conversion; 
wherein the one or more conditions comprise at least one of a size of the current visual media block, a location of the current visual media block or a picture type of a picture153111369.2Inventor LiZHANGetal.DocketNo.:130408-8507.US02 Appl. No. : 17/090,414Filed : November 5,2020Page: 6of9comprising the current visual media block, wherein the location of the current visual media block is at a boundary of the picture. (Current lists all the same elements as recite in Claim 1 above, but in “storing CRM form” rather than “method form”, and is/are therefore on the same premise 

Claim 20. (Currently Amended) Lee/Park discloses - A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises: 
making a determination, a current visual media block of a plurality of visual media blocks of a visual media, that a quad tree (QT) partitioning process is not applied to the current visual media block; 
determining, based on the determination and one or more conditions, whether one or more fields for an extended quad tree (EQT) partitioning process is included in the bitstream, wherein when the EQT partitioning process is determined to be used for the current visual media block, and wherein the EQT partitioning process splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block; and 
generating the bitstream based on the four sub-blocks and the EQT partitioning process; wherein the one or more conditions comprise at least one of a size of the current visual media block, a location of the current visual media block or a picture type of a picture comprising the current visual media block, 
wherein the location of the current visual media block is at a boundary of the picture. (Current lists all the same elements as recite in Claim 1 above, but in “recording CRM form” rather than “method form”, and is/are therefore on the same premise.)

Examiner’s notes

7.     The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

       Prior Art citation

8.	The following List of PA, made of record and not relied upon, is considered pertinent to Applicant’s disclosure: 

8.1. Patent documentation:

US 10,326,989 B2		Hong; et al.		H04N19/70; H04N19/46; H04N19/172; 
US 10,721,467 B2		Son; et al.		H04N19/46; H04N19/70; H04N19/122; 
WO 2018088805 A1		Lee; et al.		H04N19/70; H04N19/124; H04N19/176; 
US 20170118486 A1		Rusanovskyy; et al.	H04N19/147; H04N19/119; H04N19/70; 
US 20180077417 A1		Huang; et al.		H04N19/70; H04N19/157; H04N19/105; 
US 20180139444 A1		Huang; et al.		H04N19/119; H04N19/196; H04N19/122; 
US 20180139453 A1		Park; et al.		H04N19/159; H04N19/70; H04N19/91; 
US 20190335172 A1		Zhao; et al.		H04N19/119; H04N19/159; H04N19/44;
US 20190306538 A1		Karczewicz; et al.	H04N19/70; H04N19/18; H04N19/96; 
US 20200186805 A1		Lee; et al.		H04N19/122; H04N19/174; H04N19/70; 
US 20200213590 A1		Kim; et al.		H04N19/18; H04N19/176; H04N19/129; 
US 20200374520 A1		Liu; et al.		H04N19/119; H04N19/147; H04N19/96; 
US 20210051348 A1		Zhang; et al.		H04N19/96; H04N19/119; H04N19/176;

8.2. Non Patent Literature; (recorded on file.)

_ Extended Quad-Tree Partitioning for Future Video Coding; Wang; 2019;
_ Core experiment description for partitioning; April-2018;
_ Local-constrained QT plus binary tree block partition structure; Wang – 2016;
_ Multi-type tree; Qualcomm – 2016;

CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.